Title: Thomas Jefferson to William Kean, 4 August 1818
From: Jefferson, Thomas
To: Kean, William


          
            Sir
            StaRockfish gap. Aug. 4. 1818.
          
          Your favor of the 13th was handed me in the moment of my setting out from home to attend a meeting of Commrs on the subject of our University at this place from whence I am proceeding to the Springs. the impracticability of considering duly such a subject as that of your letter on a journey would be a sufficient apology for returning the papers without an opinion on them, but the truth is that the torpor of age presses heavily on me and disables me from applying does not permit me to apply  the intensity of mind which difficult subjects require, and has occasioned me to lose I have long since lost  all the familiarity with them. your justice will, I am sure, excuse the return of your papers unconsidered and yield the indulgence to age which that obliges me to ask. with the assurance of my great respect
          
            Th:J.
          
        